The lease was assigned to the plaintiff. This fact must be assumed from the possession and payment of rent by it. (Frank
v. N.Y., L.E.  W.R.R. Co., 122 N.Y. 197; Murray v. Harway,56 N.Y. 337; Dickinson Co. v. Fitterling, 69 Minn. 162.) This fact must be assumed not only by possession and payment of rent, but also because the realty company gave its consent to the assignment of the lease. When the plaintiff took an assignment of the lease, with the consent of the realty company, it assumed and agreed to carry out all of the terms therein specified. One of the terms was: "It is further understood and agreed that the covenants and agreements herein contained are binding on the parties *Page 93 
hereto and their legal representatives." The plaintiff is the legal representative, so far as this lease is concerned, of Gillette Bros. The words "legal representatives," while not strictly applicable to a corporation, may, nevertheless, be so considered for the purpose of carrying out the intent of the parties. One of the terms of the lease was that if proceedings in bankruptcy were instituted by or against the tenant, then the realty company had the right, on giving three days' notice, to terminate the lease and regain possession. But it is said that because the word "tenant" is still in the lease, it obviously referred to the original tenant — Gillette Bros. I am unable to place such construction upon the lease. The word "tenant" as used in the lease refers to any one who is lawfully in possession of the premises as a tenant.
What the realty company was trying to protect itself against was not only the non-payment of rent, but against one's occupying the premises if bankruptcy proceedings were instituted against him; in other words, the reputation of the place and its good will also concerned the realty company. It did not want the premises occupied by a bankrupt, and to hold otherwise is, as it seems to me, to destroy one of the objects sought to be accomplished by the lease itself.
I, therefore, dissent and vote to affirm.
HISCOCK, Ch. J., CARDOZO, POUND and LEHMAN, JJ., concur with ANDREWS, J.; McLAUGHLIN, J., reads dissenting opinion, in which CRANE, J., concurs.
Judgment reversed, etc. *Page 94